Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-4, 6, 8-15, 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	   As per claim 1, the prior art on record fails to teach collecting, by at least one computing device of the computer system, information about events occurring in the computer system, performing automated ontogenesis operations by the at least one computing device using the collected information to determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge, define parameters for a plurality of different sets of actions that could occur in the context of the given situation, simulate the sets of actions to generate a set of simulation results defining predicted consequences resulting from the performance of certain behaviors by nodes of the computer system, select a best simulation result from the set of simulation results, determine whether a system action specified by the best simulation result might cause an undesirable unintended consequence, determine whether performance of the system action will violate at least one of an ethical rule, a policy and a boundary condition, when a determination is made that the system action will not cause the undesirable unintended consequence, and determine whether an interrupt action has been taken, when a determination is made that performance of the system action will not violate the ethical rule, the policy and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444